IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-74,954-02


                   EX PARTE DARREN LATODD HOUSTON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 2016R-152-A IN THE 155TH DISTRICT COURT
                            FROM FAYETTE COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to possession of a controlled substance and was sentenced to four

years’ imprisonment. He did not appeal his conviction. Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he is being denied due process in the mandatory supervision

revocation process, and that he is being unlawfully confined past his sentence discharge date.

Applicant alleges that while out on mandatory supervision he was arrested for a new charge, and

made bond on that charge. A parole revocation warrant was issued and executed, and Applicant was

advised of his rights in the revocation process. Applicant requested a preliminary hearing, but before
                                                                                                     2

he was granted a preliminary hearing, he was transferred to Colorado County to face a new

misdemeanor charge. Applicant alleges that he was released from Colorado County and told that

he had discharged his sentence in this case. However, Applicant alleges that he was arrested again

on a revocation warrant, which had been re-issued. Applicant alleges that he again invoked his right

to a preliminary hearing, but has yet to be afforded a preliminary hearing. He alleges that he should

have discharged his sentence in this case, and that he is being unlawfully confined. He also alleges

that he is being denied due process by the failure to timely afford him a preliminary hearing.

       Applicant has alleged facts that, if true, might entitle him to relief. Morrissey v. Brewer, 408

U.S 471, 488, 92 S. Ct. 2593, 33 L. Ed. 2d 484 (1972); TEX . GOV ’T CODE SEC . 508.2811; TEX .

GOV ’T CODE § 508.283(b) and (c); Ex parte Spann, 132 S.W.3d 390 (Tex. Crim. App. 2004).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Board of Pardons

and Paroles’s Office of the General Counsel and the Texas Department of Criminal Justice's Office

of the General Counsel to obtain responses from people with knowledge of relevant facts. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial

court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

       The response from the Board of Pardons and Paroles shall state whether Applicant has been

arrested pursuant to a revocation warrant, and if so, when that warrant was issued and executed. The

response shall state whether Applicant has been advised of his rights in the revocation process,
                                                                                                       3

whether he requested or has received a preliminary hearing, and whether he has received a final

revocation hearing. The trial court shall make findings of fact as to whether Applicant was arrested

for a new offense, and if so, whether he has been formally charged with a new offense.

        The response from the Texas Department of Criminal Justice shall state whether Applicant

has discharged his sentence in this case. If not, the response shall state whether Applicant is serving

a sentence for, or has been previously convicted of, an offense described by § 508.149(a) of the

Texas Government Code. If not, the response shall state the following:

        (1) Applicant’s sentence-begin date,
        (2) how much time was remaining on Applicant’s sentence when was released,
        (3) how much time Applicant spent on mandatory supervision before any revocation
        warrants were issued,
        (4) the dates any revocation warrants were issued and executed, and
        (5) whether Applicant received credit while released on mandatory supervision.

        The trial court shall make findings of fact as to whether Applicant’s sentence in this case has

discharged. The trial court shall also make findings of fact and conclusions of law as to whether

Applicant is being afforded due process in the mandatory supervision revocation process. The trial

court may make any other findings and conclusions that it deems appropriate in response to

Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                          4



Filed: February 3, 2021
Do not publish